Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 1 of 33

 

 

 

 

 

 

]
LED ~~ Top@ED

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner) — RECEVED __ COPY ¥
we rye ane bOI Poa atert ty he Oks Beato Meee ettaa oh ett PL ne arta oe OT Stree RAEN POTENT. eee ER Be -ANQY.0.-2 2048: sathues Mey.
UNITED STATES DISTRICT COURT ees

for the GLERK U 8 OT ARIZ SouRT i

“ - DISTRICT OF
pi I ARZOAMUA [e: DEPUTY |
Division ~

Case No. ( CV-18-03778-PHX-ROS--MHB _
(to be filled in by the Clerk's Office)

 

RewATO WWerso MUpeZ.
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.

If the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

page with the full list of names.)

hen ey HERRSEASTOU REAM SR.
: SAILS fo

eee ee EM | een
ACC OmMpir ces
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names, Do not include addresses here.)

THI§ BOSUMENY If NGE I PHOKER FORM ACCORDING
TQ FEDERAL AND/GR LOCAL RULES AND PRACTICES
AND 15 BUBHECT TQ REUECTION BY THE COURT.

REFERENCE ¢ S$!
(Rte Mi on)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account |
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page } of 1}

 

 
Case 2:18-cv-03778-ROS--CDB Document 1 Filed 11/02/18 Page 2 of 33

Pro Se 14 (Rev. 12/16) Compiaint for Violation of Civil Rights (Prisoner)

mysegaginin dragrenen The Parties¢o-This Complaint «:

A. The Plaintiff(s)

APE aT AS MRE BINA LAD St efit

4 Padme pote UBIea He pte, Wha ts neire eather a) DEES det SIGE

Provide the information below for each plaintiff named in the complaint, Attach additional pages if

needed.
Name
All other names by which
you have been known:
TD Number

Current Institution
Address

B. The Defendant(s)

RewNTo TRENe MULE.

 

OFF4 04 6IY4
OTAY MESA DETEAVT-LON CeasTele.
G24 > — PONG

 

SAW _UOEEEO CR. H 3-90
City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if/known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (ifknown)
Shield Number
Employer
Address

HepRY Wepiipuctaa) BeAr OR

ATTOM wey

ATTAS// Wun) AVA COM/ATTO2VEYS

/€528| -AZ~ Werte REAM=4|POOS|- KTME

60£,. RTO SalnDe PEW, BWETE JOO
TEMPE AZ €§52 8!

City State Zip Code
| Individual capacity A orticia capacity

Boe ALRCAT ©
SHE REEF
Ln Aleta)

 

 

 

MARE Copa  Caval Ty
Poon me AZ
City State Zip Code

[| Individual capacity Monti capacity

Page 2 of 11

 
Case 2:18-cv-03778-ROS--CDB Document 1 Filed 11/02/18 Page 3 of 33

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

 

 

 

eee noon bee ew oDeferndant Wer 3 OR OM eds BEDE EY VERTED bE rer aD path: BR Sea Fe eet tie EA EER TENE gtr ote
Name A EAL CHAS
Job or Title (if known) OUD
Shield Number Uniden
Employer Coun Hause |
Address MPR RIECOVR, Con Wry
DHOeAL EC A?
N City State Zip Code

[| Individual capacity [xX] Official capacity

 

 

 

 

 

 

Defendant No. 4
“Name CyuMAUS

Job or Title (if known) PROMEEC oO

Shield Number Up | fede al

Employer COURT HOLne.

Address MARE CORR  Crtoa/sTey
AI OCALEM Az

City State Zip Code
[| Individual capacity [$4 Official capacity
Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
Federal officials (a Bivens claim)

[| State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

PDY WERRIVETON Rear SIZ pRoTecr SHEDSER Se ARPAT O

ERST DES RE HOM RE RIE OR, WOE GN IIDES AIC

 

IEEE OPPORTU TY To Be HeAlli> Gu TRIAS

 

Cc, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. Ifyou
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal. j

otal FCO) Cod CD CELL) ICU */

       

as - £3 foo4 top eg peed ; . Spry a foe a fy
\ | i \ Sob Dee oF Poe pond 5 oy | }6) U oo ) U So a J | ee cog
S . és ( \ . , | OK i i a
t a of L Lom : fi a “ S f ‘e sof . ~ as Lo.
‘ : 7 : . ts é foe .
\ Pak f ef Nee EP Ne tt RS Of pope ah Ey pa Page Ford |

   

TS eet

 
Case 2:18-cv-03778-ROS--CDB Document 1 Filed 11/02/18 Page 4 of 33

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

tee Tete Rear ee Soa -  gyath atest pate ORAM aba So GEL RUE TE ‘
ee Rab tt! AEE gytthd A oe et RE AMORAISE SGP Se ceted eS SOO Stet ot gt NGL rohaer te Petipa al ie REEF STAG TIO Tete oe Pine Kore

 

D. Section 1983 allows defendants to be found liable only when they have acted “under, color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages ifneeded.

DEORE Mary EAE THE OER OT AMEE ES! TO F&e.

\egpn MUL CARP Gare Se

   

III. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

[| Pretrial detainee

L] Civilly committed detainee
=< Immigration detainee

[| Convicted and sentenced state prisoner

[| Convicted and sentenced federal prisoner

[| Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose,
VY ASD oe On ese rie eb eB ey Re EL fumef ee ewegfl OY Pe
MOARCOPA COUT Y= O88 Ale ol Zo chp ghOle

Te 10-16-20!

B. If the events giving rise to your claim arose in an institution, describe where and when they arose,

OPH DpH Vale — e/Ae TOE IO 6 TAOS,

Page 4 of 1]

 

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 5 of 33

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

LORRI AES AME AD yi HE eee TAP NAT ERPS OREN L SEH doe hee NE Ree ALLER aE A rene

Cc. What date and approximate time did the events giving rise to your claim{s) occur?
7
?

4,
fA: fi
yf ei

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

e-\ate WERR GT OU PEAT fe yop en ia
He NT 7 ke 2) EMUGTOLS CAN) Oi. ~SVeRI Ee
Soe Wtbehora YPeSse cur le PAID Benes ec

a, Heep pagent ere ig Ub pean HP get . ‘ey em mf ony
Srp ess. oye vedic OAM TILSEAL. On | bE
CRD pe DOD oe CV pw I VOIP lO ~ 16 ZO 8
V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

= a a yee ie ete cna : vey On oma 8 - _ tag i Yeu &
rea} Co. Ohm SS} eS PY whe BRYA OO Pyie econ (PL CEL

*, saps mA ‘tft tne ee, t vs ~ ene gts rae jh. ‘
ste Cf PAY MECIA. WETH ay B:GH7TS PAD Geousie
APOe TAT OU To COvVC2. ¢Pmmes Pat se ALET&

VI. ‘Relief

JUSECTITAG OM ULTTH STITH Se WMS au THE EF

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

UL Dees. CONE He BRD PULL. (eis Je Ge bt ERE
fey AS OS ye ae we
aueesy OAY OBB Zoe Of 5-242. — | OF 62018

cent

OCO PQ ACOre FLOM Polaece ULIET™ Keceme. Fic
Pele. Moe RYT Dyete LATS NEOGO Pah QODrA Fry

TAL. FUL ane OF Meco bilo Ytmem FATE |
~ ge yim ep wettest ES Te CL ET FEE PE
SN. Peyrp A PeoBler © OVE OT on"

YM OUp Tg FEOs OOS e COG! SW - |

Se QEA TT eT “Vie. ey » OLLI <. Page Sof 11

 

 

cae QR ET IAAI UIEENS Fo me eh Ravel OT nt

 
Case 2:18-cv-03778-ROS--CDB Document 1 Filed 11/02/18 Page 6 of 33

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

eee Lape ye eo ingdebe re bere Reger ad eee al eae AKA wh eta
Pei wi °

VII. Exhaustion of Administrative Remedies Administrative Procedures

ee TY te

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

[| Yes
ae

°

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[| Yes
[aes

L] Do not know

Cc, Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[J Yes _
on

| Do not know

If yes, which claim(s)? *

fi

 
 

Page 6 of 11

TUPLE ee Meh eo wlie s teatertuen ara rantete -# gugat

 
Be yA web tet pa BeBe ett!

Case 2:18-cv-03778-ROS--CDB Document 1 Filed 11/02/18 Page 7 of 33

Pro Se 4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
ae BERN ENT DNaet Zgevyt at Oe A area ROSE nore te tah Mea Te TL RU clone

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[] Yes _
No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[] Yes
EKo

E. If you did file a grievance:

1, Where did you file the grievance?

 

 

2. What did you claim in your grievance?

3. What was the result, if any? i ‘}

 
  

 

 

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

{

ff

ein rten
eT petany,

 

 

Page 7 of 13

exits?

 
Case 2:18-cv-03778-ROS--CDB Document 1 Filed 11/02/18 Page 8 of 33

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

ORS ORR Spor tne eee a Lo

F, If you did not file a grievance:

1, Ifthere are any reasons why you did not file a grievance, state them here:

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)
VII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

LJ Yes ae

No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

ro, LA,

 

 

Page 8 of 1

sortie remaatk g! tei eet wr ee ete oe ty Mag tee :
w y fete eT ane My tsi tae . ee nT hee SL gee ae antipine

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 9 of 33

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

BATT baat aealticee ot aptette tre ME ee ney sata atlalis ©

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes ae

ae

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Partjes to the previous lawsuit
Plaintiffs) “Peony VRE Sen fran Oe.
Defendant(s) @yyapep pee “Git idee Ac co Meme es

2. Court (iffederal court, name the district; if state court, name the county and State)

OSATECIT OF Colo) wea RT oA, Lae

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is eo pending?

Yes

| ]No

If no, give the approximate date of disposition.

 

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in. your favor? Was the case appealed?)

REAL sit) G

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment? .
. _ oo
VOU

Page 9 of 3!

don Met a pga + Peep ter Pant ort

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 10 of 33

4 OFFF OY b6Y4
| Et TZ. “Type She v r Jeep oe Te re rer. -
c ~ wen Epa 0) FOE
VPLARWT I FF [0 AS2.0}5

wermtnamens Pp PEE een FEES C nerd A CH Ee

FoR THE SoPPORAT CAC FACT 2,

DERERIO RMIT S wns
a CLAM, AGsPV EA. Se .
Heizy HenReme7 ca) BSAPYL Ske

Reo TWe cases: CR_ ARRESTS DAS Ov THO
CRj—-2OIA ~ O15 —-2dADaenn ef THe

lS

Tera — | O-|é— QOS

m2 Henney Herero Bean Se

AcTeO wih WeGh PREMme DE pA at CJconTTt
SUteAIT SE QUALLS O9sciaeeeenAT Pow) To couUel.
SHERERE Sce NWAEO-FIARST DeEaGde Kovsate
PoLece& BPUTALE PY Toh Tee. RLLECAL MOT
APF2ZENED Fe TG UNETED AAT EAR THE
QrRROLE CREE EAT. aT SERIM] WITH

| oT. VeRmrsr oa

me, Weney roe extoeuce sumer ence

BOCO mes SS O Yack Bok Freaot Kerce.
UVETS - 2)—Z.Of2. MAECSPA. Cawty AL

\FEOEO FROM PARKoUS Loe aT ITH aveuoe
AMD  BeTHAUr Home COAL TN \ART STORE
O24 Bord Mobster Ve

\. mo : . soe an : - +
W0ee FLOM. TARGET STE 19 TA ALEVOC
U0. RETHMIT Hor & MAE CORA CONT Ne

RoEo SRUERLLA Ce eon THe Sp enc Pe =
CEES Gl. De Ter CT eo ~o2 ~21- 20° A < enc™

MARE COPA Core AS

 
  

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 11 of 33

OLA £ Op hf
gp CLFTOME TT
Fort. “THe “UPR OU ep

; PLAT UTD EE |
saya woh Cy fe die or Coen ETT Ame iy “yAty Wore te tts Leet eh LEMP GEILE beter ee oat beet ttt

   

Vv
were JOIV IFS
Mid. Heese Weite teerex/
KOE MEORCAG Reccf2oS FROM af STE, lepT rAL,
JETH pUEUIE MO BETHAUT Home O32 )09 60 (9
MPRA COOLTY Az. . ~
WR Wek Wc eruc rat | a
Wane Gb PHOUG GIN 2 OER Zl — Zo le.
MALE COONTY WV! |

WR WARY NERABUSTad? — PGam) Keoe meRe
AIRE CE HN OY =15 5 20% 2. |

eS Yes RE DE HOMECHIE. TLLGEAL TAR Pe
AO aM WUUET 7 a, .
Rese =") To. GRU To. TWe URGE ce.

CORTHOEE ALE THe FULL Des cone
Fuk OFeicticse ry MooeST DAY Ob 15 (GQ

FL Pave CALL. ALD WIEST = 06/1520

UROEO | hob BMStO FTLom Black Bok AT
ROLEE- WIPES 2 > 04{~ 1B 2015 |

THe Dated ” Lee sr Pe THe. “Poca oe
Camnrr THE ARREST” ey bgt

 

 

 
A)

Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 12 of 33

OF FG OLY G Fl
For. Jue SupPeR TIL Paces,
Pp PREK STE aaa
CAPE oper ie Sano fl he “Be Cpe neg te Nevearaeveb sa Skyy Awan

MR Werte HERR IUET Oy |
OS EOROENI CET GH. WYRE aA Rulers Fld Le
ot/—1S —BO an ~ MARR cour PPR.

Hitpe pL The me ECHL Recetas une THE
QolECE SRMEST NED ACTED wath! HES Poccece
RRUTALETY O/f2. To TU 2G pert oth Y oom oY ep leey “(5-20 wa

Recase CD WAS Da me HeGe PISA To OC
Fron THE SSN tA THe. LEFT. Sone eA)
Att MECH THe BBS LF OF THE | TUS CTL
FRO SUCRIFF See AYALO OM SR, BI BONS

eke Pocrce BINTALS T 4 RAD. TORTURE,
AQVREN O40 -GY-I5 ~2eVve. | ne

AGATY AKCTHGL SHeRE FF BRGTACE TY
OND TRIE AT SHEMRFES cFPece NUD
YNETEAITIE OU CEWTETR. THE muccoentT” _
WARREN 0 Ce IE 2012,

MO. NeueY Hews re) a
SITET teddy HopOoe Reb fae PLR C3 pede _ THE.
UEQEO ALO AUTO ETM TTLUrAG.
OS —2y 72.0 | 2 OLf-) Be ZOLa me f fm Vor PEIS

ayer

ALO CooReHtATe WIT The sueeEme
JOE BRPATO CPLIEMES ee le

 

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 13 of 33

CPA OLA G
L OfAYOUM 6 Lf

BOI “Te 1G SOUPOR. Lira =r

© PLDT RIPEN Pein esse suo rota nn

REA YATO TPG SOs MUNG 2.
U
ae GORA TS
Hew) lenis 7ex/

FOR RGEPATIO KA ProgLerm a. cufee
RB ChATM For THe AMOUV/T

FOr COO OOO. O0MeM00
SEUEQUTTETA TRELLEOAL DodLal\

BECASEe = SUP Fa. €xXTReic |
CRUELTY PRITAE COMMET Br
Eng 2MENT™ PEDGMAL NEeWTS |
JURIED STATED CET rZv |.

ROD ML HeEARy HeRrBawerow
COOVENINTE GWETH HIGH =A WUE y ©

 

 

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 14 of 33

Lawyer Henry Beam - Tempe, AZ Attorney - Avvo Page 1 of 10

tagponadeubligme ()-- “Finda lawyer (/find-a-lawyer)*" -Arizona’(/all-lawyers/az.himly "8 ee 8

This attorney does not subscribe to Avvo advertising.

Henry Herrington Beam Jr
60 E. Rio Salado Pkwy.

Suite 900

Tempe, AZ, 85281

Licensed for 9 years

 

Avvo Rating: 10@

Practice areas
Criminal defense, Personal injury

Search active attorneys similar to Henry
Search for highly-rated lawyers near you,

Find attorneys (/criminal-defense-lawyer/az/tempe.html)

Ask a free question
Post an anonymous question on our forum.

‘Ask a free question (/ask-a-lawyer)

About Henry

Welcome to my profile for Beam Law, PLC and www.lawtruck.com. | decided to take a
modern approach to legal services and do my work online, meet my clients where and
when they need me to and drop my rates as much as 50%. We service misdemeanor and
felony offenses, personal injury, wrongful death, and auto accidents. However, we are
experienced in many areas of law from bankruptcy to divorce and encourage you to
contact us with all your legal questions.

https://www.avvo.com/attorneys/8528 | -az-henry-beam-4180051.html 10/3/2018

 
orig

Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 15 of 33

RULE 702, TESTIMONY BY EXPERTS

CoN rages wane Uy, tains tee me OU A ory eT Strains Phra sent ee tg ncEAET DG Sar TY BORN

IF "SCIENTIFIC, TECHNICAL, UNDERSTAND “THE BVIDENCE ‘OR TO DETERMINE A

FACT IN ISSUE, A WITNESS QUALIFIED AS AN EXPERT BY KNOWLEDGE, SKILL,
EXPERIENCE, TRAINING, OR EDUCATION, MAYTESTIFY THERETO IN THE FORM OF

AN OPINION OR OTHERWISE; IF
(1) THE TESTIMONYY IS BASED UPON SUFFCIENT FACTS OR DATA

(2) THE TESTIMONY IS THE PRODUCT OF RELIABLE PRINCIPLES AND

METHODS,AND
(3) THE WITNESS HAS APPLIED THE PRINCIPLES AND METHODS, RELIABLY TO

THE FACTS OF THE CASE.

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 16 of 33

ry hae . See Hee pee pepe Tren E TERRAIN RE tne

RULE 701. OPINION
& TESTIMONY BY LAY WITNESSES

IF THE WITNESS IS NOT TESTIFYING AS AN EXPERT, THE WITNESS' TESTIMONY
IN THE FORM OF OPINIONS OR INFERENCES IS LIMITED TO THOSE OPINIONS OR

INFERENCES WHICH ARE

(A) RATIONALLY BASED ON THE PERCEPTION OF THE WITNESS,
(B) HELPFULTO A CLEAR UNDERSTANDING OF THE WITNESS' TESTIMONY OR
TECHNICAL, OR OTHER SPECIALLIZED KNOWLEDGE WITHIN THE SCOPE OF
RULE: | :

- 702.

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 17 of 33

RULE 614. CALLING AND INTERROGATION OF WITNESSES BY COURT ©

aged pane 4 ay tele
mow CAEN ee Af .; enue

SUGGESTION OF PARTY, CALL WITNESSES, AND ALL PARTIES ARE ENTITLED TO
CROSS-EXAMINE WITNESSES THUS CALLED.

(B) INTERROGATION BY COURT. THE COURT MAY INTERROGATE WITNESSES,
WHETER CALLED BY ITSELF OR BYA PARTY.

© OBJECTIONS. OBJECTIONS TO THE CALLING OF WITNESSES BY THE COURT OR
TO INTERROGATION BY IT MAY BE MADE AT THE TIME OR AT THE NEXT
AVALIABLE OPPORTUNITY WHEN THE JURY IS NOT PRESENT.

AAG eye 6 ISPs

nan vo re nONAL ay Loe SNES Emm at,

(A) CALLING BY COURT. THE. COURT MAY, ON. ITS OWN MOTION OR AT THE

 
vom cae Cae at gepiabete dae caren

Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 18 of 33

RULE 612. WRIGTING USED TO

seer ety te
bebe yy

FRESH MEMORY

eae ce et pee ginning ee a rte a

4

EXCEPT AS OTHERWISE PROVIDED IN CRIMINAL PROCEEDINGS BY SECTION 3500 OF
TITLE 18, UNITED STATES CODE, IF A WITNESS USES A WRITIG TO REFRESH MEMORY

FOR THE PURPOSE OF TESTIFYING,EITHER-

(1) WHILE TESTIFYING, OR

(2) BEFORE TESTIFYING, IF THE COURT IN ITS DISCRETION DETERMINES IT IS
NECESSARY IN THE INTERESTS OF JUSTICE

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 19 of 33

RULE 608. EVIDENCE OF CHARACTER AND CONDUCT OF WITNESS
Lpperpyrenedeyinds Ape ite ee ss

(A) OPINION AND REPUTATION EVIDENCE OF CHARACTER. THE CREDIBILITY OF
A WITNESSS MAY BE ATTACKED OR SUPPORTED BY EVIDENCE IN THE FORM OF
OPINION OR REPUTATION, BUT SUBJECT TO THESE LIMITATIONS:

bee BB Ae pa Cres ts are mete ee

(1) THE EVIDENCE MAY REFER ONLY TO CHARACTER FOR TRUTHFULNES, OR
OR UNTRUHFULNESS, AND

(2) EVIDENCE OF TRUTHFUL CHARACTER IS ADMISSIBLE ONLY AFTER THE
CHARACTER OF THE WITNESS FOR TRUTHFULNESS HAS BEEN ATTACKED BY

OPINION OR REPUTATION EVIDENCE OR OTHERWISE.

(B) SPECIFIC INSTANCES OF CONDUCT. SPECIFIC INSTANCES OF THE CONDUCT OF

A WITNESS, FOR TRUTHFULNESS OTHER THAN CONVIVTION OF CRIME AS

PROVIDED IN THE RULE 609, MAYNOT BE PROVED BY EXTRINSIC EVIDENCE.

THEY MAY, HOWEVER, IN THE DISCRETION OF THE COURT, IF PROBATIVE OF

TRUTHFULNESS OR UNTRUTHFULNESS, BE INQUIRED INTO ON CROSS-
EXAMINATION OF THE WITNESS

(1) CONCERNING THE WITNESS' CHARACTER FOR TRUTHFULNESS OR

UNTRUTHFULNESS, OR
(2) CONCERNING THE CHARACTER FOR TRUTHFULNESS OR UNTRUTHFULNESS

OF ANOTHER WITNESS AS TO WHICH CHARACTER THE WITNESS BEING
CROSS-EXAMINED HAS TESTIFIED.

THE GIVING OF TESTIMONY, WHETHER BY ANACCUSED OR BY ANY OTHER
WITNESS, DOES NOT OPERATE AS WAIVER OF THE ACCUSED'S OR THE WITNESS'
PRIVILEGE AGAINST SELF-INCRIMINATION WHEN EXAMINED WITH RESPECT TO
MATERS THAT RELEATE ONLY TO CHARACTER FOR TRUTHFULNESS.

 

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 20 of 33

AHMAR Aes Pe AS on aT BOS -eUMBeLeNeY OF Iuidpe'as a witness the judge presiding at the trial
may not testify in trial as a witness. no objection need be made in order to preserve
the point. rule

RULE 606. COMPETENCY OF OF JUROR AS WITNESS

(A) AT THE TRIAL. A MEMBER OF THE JURY MAY NOT TESTIFY AS A
WITNESS BEFORE THAT JURY IN THE TRIAL OF THE CASE IN WHICH
THE JUROR IS SITTING. IF THE JUROR IS CALLED SO TO TESTIFY, THE
OPPOSING PARTY SHALL BE AFFORDED AN OPPORTUNITY TO OBJECT
OUT OF THE PRESENCE OF THE JURY.

(B) INQUIRY INTO VALIDITY OF VERDICT OR INDICMENT. UPON AN
INQUIRY INTO THE VALIDITY OF A VERDICT OR INDICMENT, A JUROR
MAY NOT TESTIFY AS TO ANY MATTER OR STATEMENT OCCURRING
DURING THE COURSE OF THE JURY”S DELIBERATIONS OR THE EFFECT
OF ANYTHINGUPON THAT OR ANY OTHER JUROR'S MIND OR
EMOTIONS AS INFLUENCING THE JUROR TO ASSENT TO OR DISSENT
FROM THE VERDIC OR INDICMENT OR CONCERNING THE JUROR'S
MENTAL PROCESSES IN CONNECTION THEREWITH. BUT A JUROR MAY

TESTIFY ABOUT.

(1) WHETHER EXTRANEOUS PREJUDICIAL INFORMATION WAS
- IMPROPERLY BROUGHT TO THE JURY,S ATTENTION,

(2) WHETHER ANY OUTSIDE INFLUENCE WAS IMPROPERLY BROUGHT
TO BEAR UPON ANY JUROR, OR

(3) WHETHER THERE WAS A MISTAKE IN ENTERING THE VERDICT
FORM. AJUROR'S AFFIDAVIT OR EVIDENCE OF ANY STATEMENT BY
THE JUROR MAY NOT BE RECEIVED ON A MATTER ABOUT WHICH THE
JUROR WOULD PRECUDED FROM TESTIFYING.

RULE 607. WHO MAY IMPEACH

THE CREDIBILITY OF A WITNESS MAY BE ATTACKED BY ANY PARTY,
ve ssn JINCLIIDING THE PARTY CALLING THE WITNESS.

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 21 of 33

ARTIUCLE VI. WITNESSES

7,

- “RY W604 HGENERAL RULE QE | OME ET LIN Gre, tele ae Vo ee SI yas dae ke Retigl ys 7yneh agi RAR whe.

tbat he at

EVERY PERSON IS
COMPETENT TO BE A WITNESS EXEPT AS OTHER WISE PROVIDED IN THESE RULES.

HOWEVER, IN CIVIL ACTIONS AND PROCEEDINGS, WITH RESPECT TO AN ELEMENT OF A
CLAIM OR DEFENCE AS TO WHICH STATE LAW SUPPLIES THE RULE OF DECISION, THE
COMPETENCY OF A WITNESS SHALL BE DETERMINED IN ACCORDANCE WITH STATE

LAW.

Bn Ple or et eh OB bbe ee

 

 
~~.

RULE 406. HABIT; ROUTINE PRACTICE
BVDENCE Op THE WABTP'OR'X PERSON OR THE ROUTING BRACTICEOE” AN

Case 2:18-cv-03778-ROS--CDB Document 1 Filed 11/02/18 Page 22 of 33

ea weet ts) Chea, Se oe bowtie pase es tee
“ bre yka, bbe

ORGANIZATION, WHETER CORROBORATED. OR NOT AND REGARDLESS OR THE
PRESENCE OF EYE WITNESSES, IS RELEVANT TO PROVE THAT THE CONDUCT OF THE
PERSON OR ORGANIZATIONON A PARTICULAR OCCASION WAS CONFORMITY WITH

THE HABIT OR ROUTINE PRACTICE.

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 23 of 33

ne RUE BOS “METHODS*UF ERGVING CHARACTER? set levet acee saudades

(A) REPUTATION OR OPINION. IN ALL CASES IS_ IN WHICH EVIDENCE OF
CHARACTER OR A TRAIT OF CHARACTER OF A PERSON IS ADMISSIBLE, PROOF
MAY BE MADE BY TESTIMONY AS TO REPUTATION OR BYTESTIMONY IN THE
FORM OF AN OPINION. ON CROSS-EXAMINATION INQUIRY IS ALLOWABLE INTO
RELEVANT SPECIFIC INSTANCES OF CONDUCT.

(B) SPECIFIC INSTANCES OF CONDUCT. IN CASES IN WHICH CHARACTER OR TRAIT OF
CHARACTER OF A PERSON IS AN ESSENTIAL ELEMENT OF A CHARGE, CLAIM,OR __
DEFENSE, PROOF MAY ALSO. BE MADE OF SPESIFIC INSTANCES OF THAT

PERSON'S CONDUCT.

 

 
A eee

Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 24 of 33

site PB la baa neha al tee RR BERT TEE fe pee Peo ave Bar eed tt RN Ube HERG lat a eee TS Bre SEALS a A ee noe RU eae

ARTICLE IV. RELEVANCY AND ITS LIMITS

RULE 401. “RELEVANT EVIDENCE” MEANS EVIDENCE HAVING ANY TENDENCY TO
MAKE THE EXISTENCY OF ANY FACT THAT IS OF CONSECUENCE TO THE
DETERMINATION OF THE ACTION MORE PROBLABLE OR LESS PROBLABLE
THAN IT WOULD BE WITHOUT THE EVIDENCE.

RULE 402. RELEVANT EVIDENCE GENERALLY ADMISIBLE; IRRELEVANT EVIDENCE
INADMISSIBLE

ALL RELEVANT EVIDENCE IS ADMISSIBLE, EXCEPT AS PROVIDED BY THE
CONSTITUTION OF THE CONSTITUTION OF THE UNAITED STATES, BY ACT OF
CONGRESS, BY THESE RULES, OR BY BY OTHER PRESCRIBED BY THE SUPREME
COURT PURSUANT PURSUANT TO STATUTORY AUTORITY. EVIDENCE WHICH IS

NOT RELEVANT IS NOT ADMISSIBLE.

RULE 403. EXCLUSION OF RELEVANT EVIDENCE ON GROUNDS OF PREJUDICE,
CONFUSION, OR WASTE OF TIME

ALTHOUGH RELEVANT, EVIDENCE MAY BE EXCLUDED IF ITS PROVATIVE VALUE IS
SUBSTANTIALLY OUTWEIGHED BY THE DANGER OF UNFAIR PREJUDICE,
CONFUCION OF THE ISSUES, OR MISLEADING THE JURY, OR BY CONSIDERATIONS
OF UNDUE DELAY, WASTE OF TIME, NEEDLESS PRESENTATION OF CUMULATIVE

EVIDENCE.

 

 
nin

ae fe ages

Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 25 of 33

THE UNIVERSAL DECLARATION OF HUMAN RIGHTS

A re ee EE PRR EE EP AS woo oe .
‘eae ti dog Fe Ply ~ * ‘ Be ea a Ee Oe. tha ecep hagrkpirig teat Bod Me dnl! ‘ wae ge

 

On December 10, 1948, the General Assembly of the United Nations adopted and proclaimed the
Universal Declaration of Human Rights, the full text of which appears in the following pages.
Following this historic act the Assembly called upon ail Member countries to publicize the text of the

Declaration and ¥ to cause it to be disseminated, displayed, read and expounded principally in schools
and other educational institutions, without distinction based on the political status of countries or

territories.
PREAMBLE ,

Whereas recognition of the inherent dignity and of the equal and inalienable rights of all members of
the human family is the foundation of freedom, justice and peace in the world,

Whereas disregard and contempt for human sights have resulted in barbarous acts which have outraged
the conscience of mankind, and the advent of a world in which human beings shall enjoy freedom of
speech and belief and freedom from fear and want has been proclaimed as the highest aspiration of the

common people,

Whereas it is essential, if man is not to be compelled to have recourse, as a last resort, to rebellion
against tyranny and oppression, that human rights should be protected by the rule of law,

Whereas it is essential to promote the development of friendly relations between nations,

Whereas the peoples of the United Nations have in the Charter reaffirmed their faith in fundamental
human rights, in the dignity and worth of the human person and in the equal rights of men and women
and have determined to promote social progress and better standards of life in larger freedom,

Whereas Member States have pledged themselves to achieve, in co-operation with the United Nations,
the promotion of universal respect for an observance of human rights and fund amental freedoms,

Whereas a common understanding of these rights and freedoms is of the greatest importance for the full

realization of this pledge,

Aaah

. aoe ee
bette eh aA geht

 
oy hk Sy

Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 26 of 33

yah tan
BO Dare eee eet outtne

 

hubtee tah Nt :
mypdbhah owt. : : . ed . + os .
REE be pee eee ee ata pte eotinlyinns thanks er ate

A CE San

 

Now, Therefore, THE GENERAL ASSEMBLY proclaims THIS UNIVERSAL DECLARATION OF
HUMAN RIGHTS as a common standard of achievement for all peoples and all nations, to the end that
every individual and every organ of society, keeping this Declaration constantly in mind, shall] strive by
teaching and education to promote respect for these rights and freedoms and by progressive measures,
national and international, to secure their universal and effective recognition and observance, both
among the peoples of Member States themselves and among the peoples of territories under their

jurisdiction.

Article 1. {articles not titled in original source]

All buman beings are born free and equal in dignity and rights. They are endowed with reason and
conscience and should act towards one another in a spirit of brotherhood.

Article 2. [articles not titled in original source]

5 entitled to all the rights and freedoms set forth in this Declaration, without distinction of

Everyone i
language, religion, political or other opinion, national or social

any kind, such as race, colour, sex,
origin, property, birth or other status.

ion shall be made on the basis of the political, jurisdictional or international

Furthermore, no distinct
it be independent, trust, non-self-

status of the country or territory to which a person belongs, whether
governing or under any other limitation of sovereignty.

Article 3. {articles not titled in original source]
Everyone has the right to life, liberty and security of person.
Article 4. [articles not titled in original source]

No one shall be held in slavery or servitude; slavery and the slave trade shall be prohibited in all their

forms.

Article 5. [articles not titled in original source]

‘,

at ‘
VS ee eat ha bn,

 

 
 

- peghonesinll bet subjectedttotoiture-or to cruel, ham

Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 27 of 33

   
   
 

aay
Fy

Article 6. [articles not titled in original source]

Everyone has the right to reco gnition everywhere as a person before the law.

Article 7. [articles not titled in original source]

atitled without any discrimination to equal protection against any

All are equal before the law and are er
discrimination in violation of this Declaration and against any incitement to such discrimination.

Article 8. [articles not titled in original source]

Everyone has the right to an effective remedy by the competent national tribunals for acts violating the

fundamental rights granted him by the constitution or by law.

Article 9. [articles not titled in original source]

No one shall be subjected to arbitrary arrest, detention or exile.

Article 10. [articles not titled in original source]

earing by an independent and impartial

Everyone is entitled in full equality to a fair and public h
s and of any criminal charge against him.

tribunal, in the determination of his rights and obligation

Article 11. [articles not titled in original source]

ight to be presumed innocent until proved guilty

(1) Everyone charged with a penal offence has the r
d all the guarantees necessary for his defence.

according to law in a public trial at which he has ha

f any-act or omission. which did not
he time when it was committed. Nor
he time the penal offence was

(2) No oné shall be Hela’ suilty6f any penal offence on account ©
constitute a penal offence, under national or international Jaw, at t

shall a heavier penalty be imposed than the one that was applicable at t

committed.

legeading {reatment or punishment,

 

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 28 of 33

 

Pate geo eer :
sofa Pa Alay gala JQMar eh hive etic nite ob te
Mage a ee .

set eek te ey lous
wna There WAL Pea eb Ete Ste, eg the Mest ;
os Sey yband

Article 12. farticles not titled in original source]

     

his privacy, family, home or correspondence,

No one shall be subjected to arbitrary interference with |
has the right to the protection of the law

nor to attacks upon his honour and reputation. Everyone
against such interference or attacks.

Article 13. [articles not titled in original source]

(1) Everyone has the right to freedom of movement and residence within the borders of each state.

(2) Everyone has the right to leave any country, including his own, and to return to his country.

Article 14. [articles not titled in original source]

(1) Everyone has the right to seek and to enjoy in other countries asylum from persecution.

(2) This right may not be invoked in the case of prosecutions genuinely arising from non-political
crimes or from acts contrary to the purposes and principles of the United Nations.

Article 15. [articles not titled in original source]

(1) Everyone has the right to a nationality.

(2) No one shall be arbitrarily deprived of his nationality nor denied the right to change his nationality.

Article 16. [articles not titled in original source]

(1) Men and women of full age, without any limitation due to race, nationality or religion, have the

PES COE mde nt a retbegg | Ee TAPS PEER Bp ED hts Shag . : ; 7 7

11 ght io Matty and to Touna’a family. They are entitled to'equal rights-as tomarriage, during marmage o.. wav,
and at ils dissolution. - . . .

 
es
aT {
er

Fee ie

*

eR Marriage shall-bc-entered-into.cnl

Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 29 of 33

areas
Jee

   

(3) The family is the natural and fundamental group unit of society and is entitled to protection by

society and the State.

Article 17. [articles not titled in original source]

(1) Everyone has the right to own property alone as well as in association with others.

(2) No one shall be arbitrarily deprived of his property.
Article 18. [articles not titled in original source]

Everyone has the right to freedom of thought, conscience and religion; this right includes freedom to
change his religion or belief, and freedom, either alone or in community with others and in public or
private, to manifest his religion or belief in teaching, practice, worship and observance.

Article 19. [articles not titled in original source]

d expression; this right includes freedom to hold

Everyone has the right to freedom of opinion an
and impart information and ideas through any media

opinions without interference and to seek, receive
and regardless of frontiers.

Article 20. [articles not titled in original source]

(1) Everyone has the ri ght to freedom of peaceful assembly and association.

(2) No one may be compelled to belong to an association.

‘Article 21° fartvlés hot titled inv original sourrcé]’

(1) Everyone has the right to take part in-the government of his country, directly or through freely

PERS Botany at oe

SME Ea cake ie hg bbe ZR ELL Rae tg ee ae te diets wavete vere

the freeend Tul). consent of fhe intending SPOUSES... ce usggeonytay:
. . abeame weit eT as IRS Repke ire Vag

wey re

 
 

Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 30 of 33

chosen representatives.

ware
aoe CLINE foyer te te

    

Tgedielicy Ba be ORT ca SMt ote yaeeddt oda Sigibs tay Latta ore gy
tay, ET Gen Us a SILT me MS cag

 

(2) Everyone has the right of equal access to public service in his country.

the basis of the authority of government, this will shall be expressed

(3) The will of the people shall be
in periodic and genuine elections which shall be by universal and equal suffrage and shall be held by

secret vote or by equivalent free voting procedures.

Article 22. [articles not titled in original source]

has the right to social security and is entitled to realization, through
din accordance with the organization and resources of
ghts indispensable for his dignity and the free

Everyone, as a member of society,
national effort and international co-operation an
each State, of the economic, social and cultural ri
development of his personality.

Article 23. [articles not titled in original source]

(1) Everyone has the right to work, to free choice of employment, to just and favourable conditions of

work and to protection against unemployment.

(2) Everyone, without any discrimination, has the right to equal pay for equal work.

uring for himself and his

(3) Everyone who works has the right to just and favourable remuneration ens
by other means of social

family an existence worthy of human dignity, and supplemented, if necessary,

protection.

(4) Everyone has the right to form and to join trade unions for the protection of his interests.

Article 24. {articles not titled in original source]

Feobeyt neh te ay cgi od aa ;
a . pres Seg cath ee TE TGC ote a Deed . ,
. ted ot tet me . Te ane Ree

Everyone has‘the right to rest and leisite, including reasonable limitation of working hours and

periodic holidays with pay.

 

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 31 of 33

5. [articles not tded ine

ee

   

"Aruich

ct

 

(1) Everyone has the right to a standard of living adequate for the health and well-being of himself and
of his family, including food, clothing, housing and medica] care and necessary social services, and the
right to security in the event of unemployment, sickness, disability, widowhood, old age or other lack

of livelihood in circumstances beyond his control.

(2) Motherhood and childhood are entitled to special care and assistance. All children, whether born in
or out of wedlock, shal] enjoy the same social protection.

Article 26. [articles not titled in original source]

(1) Everyone has the right to education. Education shall be free, at least in the elementary and
fundamental stages. Elementary education shall be compulsory. Technical and professional education
shall be made generally available and higher education shall be equally accessible to all on the basis of

merit.

(2) Education shall be directed to the full development of the human personality and to the
strengthening of respect for human rights and fundamental freedoms. It shall promote understanding,
tolerance and friendship among all nations, racial or religious groups, and shall further the activities of

the United Nations for the maintenance of peace.

(3) Parents have a prior right to choose the kind of education that shall be given to their children.

Article 27. [articles not titled in original source]

(1) Everyone has the right freely to participate in the cultural life of the community, to enjoy the arts
and to share in scientific advancement and its benefits.

(2) Everyone has the right to the protection of the moral and material interests resulting from any
scientific, literary or artistic production of which he is the author.

ghey vtech

Article 28. {articles not titled in original source]

 

She bat syst ce . -
aa Poe eB Mg g be Mes tek. i

 

 
TY Everyorie is enitiieae

Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 32 of 33

 

Oa SGuTal ard ‘itemational order Livwhiesthe fights andi
Declaration can be fully realized. eS

   

teat Poe

Article 29. [articles not titled in original source]

(1) Everyone has duties to the community in which alone the free and full development of his

personality is possible.

(2) In the exercise of his rights and freedoms, everyone shall be subject only to such limitations as are
determined by law solely for the purpose of securing due recognition and respect for the rights and
freedoms of others and of meeting the just requirements of morality, public order and the general

welfare in a democratic society.

(3) These rights and freedoms may in no case be exercised contrary to the purposes and principles of
the United Nations.

Article 30. {articles not titled in original source]

Nothing in this Declaration may be interpreted as implying for any State, group or person any right to
engage in any activity or to perform any act aimed at the destruction of any of the rights and freedoms

set forth herein.

reedame sel forth in thiss -cc.ee on

 

 

 
Case 2:18-cv-03778-ROS--CDB Document1 Filed 11/02/18 Page 33 of 33

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certi

Ma PAA a ete Ee rae POM ware Ma cae gree ' PRT Ph ee yay Wel eq etre tt TE ae te

fication and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result

‘in the dismissal of my case.

Date of signing: j dD (5-24

Pa
”

Signature of Plaintiff Cnannes ye et
Printed Name.of-Piaintiff VeEMATA The eed jer,

Prison Identification # a) G EOC) Lf 6 ff
F t F 7

    

%

 

 

 

Prison Address COTAY MESA bevearter at) CENTER~CCe
SArz) WEEGO ER
City State Zip Code

For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 11 of it

 

 

 
